DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	Applicant’s response filed on December 7, 2020 have been considered.  Independent claims 2, 16, and 17 have been amended.  Claims 2-17 are pending.

Claim Objections
3.	Claim 2, 16, and 17 are objected for minor informalities.
Referring to claims 2, 16, 17:
	The amended claim 2 recites: “wherein the third parties include merchants, advertisers, or service providers;”.  However, the specification discloses “In particular, only some third parties (e.g., retailers, advertisers, service providers, etc.) are permitted to contact the user when a particular profile is active.” (see spec., [0121]). 
	Claims 16, and 17 recited the similar limitation as claim 2. 

Double Patenting
            4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).            A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
             Claims 2-15 of instant application 16/513,529 (hereafter '529) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of Patent No. 10,354,090 (hereafter '090). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 2-15 of '529 are found in claim 1-12 of '090.            Therefore, Claims 2-15 of ‘529 are anticipated by claim 1-12 of '090, because all the limitation of broader genus claims of '529 are contained in the narrower species claims of '090, as enunciated in ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
           "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber.q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).           This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented. 
	Applicant has requested to defer filing a Terminal Disclaimer until allowable subject matter has been identified.
	 
 
Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-4, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. 2011/0238755 A1), hereinafter “Khan”, in view of Kim et al. (U.S. 2012/0159139 A1), hereinafter “Kim”.
Referring to claims 2, 16, 17:
	i.	Khan teaches:
                      A method for providing access to personal information of a user, comprising (see Khan, fig. 1A): 
           at a server system including one or more electronic devices with one or more processors and memory storing one or more programs for execution by the one or more processors (see Khan, fig. 1A, 1A ‘proximity-based social networking facilitator system’):
            establishing a plurality of context profiles for a user, wherein (see Khan, [0035] ‘a social profile… a work profile… an interest-based profile… a location-based profile’):
                                at least a first context profile of the plurality of context profiles, when active, is configured to operate in one of two or more modes that includes a normal mode and at least one expanded permission mode (see Khan, figs 3j, 3k; [0065] ‘In available mode [i.e., the expanded permission mode ], the PSN provides proximity-based information about (and to) friends as well as friends of friends. … In private mode [i.e., the normal mode ], the PSN only provides proximity-based information about (and to) friends, and not about or to friends of friends. … In invisible mode, the PSN does not provide any proximity-based information about (or to) anyone.’), 
                                           an active context profile of the plurality of context profiles corresponds to a current context of a user device (see Khan, [0057] ‘a user may create a particular selected profile [i.e., the active context profile ] are provided with proximity-based information about the user.’), 
                                           an active mode of the active context profile is the normal mode or a respective expanded permission mode of the at least one expanded permission mode (see Khan, [0065] ‘The visibility control 336 can be set [i.e., set an active mode ] to one of three settings: available, private, and invisible.’), and 
                                           the first context profile of the plurality of context profiles includes a first set of one or more permissions identifying a first set of third parties with which the personal information of the user can be shared when the first context profile is active, wherein the third parties include merchants, advertisers, or service providers (see Khan, [0035] ‘a user may create a social profile (e.g., including indications of casual friends)… a work profile…an interested-based profile…a location-based profile  …The user can then become visible with respect to one or more selected profiles, such that only members of the selected profiles [i.e., a first set of third parties ] will obtain proximity-based information about the user [i.e., the personal information of the user ].’; [0021] ‘The transaction manager 114 facilitates proximity-based transactions between users and merchants (or other users) [i.e., a transaction between a user and  a merchant/another user ].’; [0173] ‘the merchant is a user [i.e., where the first party include merchants, advertisers, or service providers ] of PSN 100’; [0210] ‘peer-to-peer’); 
                in accordance with a determination that the active context profile for the user device is the first context profile and the active mode of the user device is the normal mode of the first context profile, sharing personal information of the user with the first set of third parties in response to receiving a request from the first set of third parties to access or use the personal information of the user (see Khan, [0035] ‘a user may create a social profile (e.g., including indications of casual friends)… a work profile…an interested-based profile…a location-based profile  …The user can then become visible with respect to one or more selected profiles, such that only members of the selected profiles [i.e., a first set of third parties ] will obtain proximity-based information about the user [i.e., the personal information of the user ].’;  [0157] ‘the on-demand manner, such as in response to a user request to view feeds.’; [0188] ‘an event handler that responds to transaction related events, such as… an indication that a user wishes to engage [i.e., in response to receiving a request from the first set of third parties to access or use the personal information of the user ] in a transaction opportunity,’); 
                           detecting a mode-switching event that changes the active mode of the user device from the normal mode of the first context profile to the expanded permission mode of the first context profile (see Khan, [0065] ‘The visibility control 336 can be set to one of three settings: available, private [i.e., the normal mode ], and invisible.  Available mode [i.e., the expanded permission mode ] is indicated by the icon 337.’); and 
                          in response to detecting the mode-switching event, performing a permission expansion for the first context profile that includes sharing the personal information of the user with a first expanded set of third parties that includes the first set of third parties and at least one additional third party (see Khan, [0065] ‘In available mode [i.e., the expanded permission mode ], the PSN provides proximity-based information about (and to) friends as well as friends of friends [i.e., the expanded set of third parties that includes the first set of third parties and at least one additional third party ].’).
		However, Khan does not explicitly disclose wherein the mode-switching event is detected automatically without user input.
		Kim discloses wherein the mode-switching event is detected automatically without user input (see Kim, F11, S1120 ‘detecting signal for mode switching’; [0264] ‘the signal for the mode switching [i.e., the mode-switching event is detected automatically without user input ] can be generated in at least one of a case of an input of a mode switching command signal, a case that a current terminal location belongs to a specific place corresponding to the second mode, a case that a current hour belongs to a specific time corresponding to the second mode, a case of transceiving data with a counterpart terminal corresponding to the second mode and a case of an access to a specific network corresponding to the second mode.’)  

Referring to claim 3:
Khan and Kim further disclose:
          wherein detecting the mode-switching event includes detecting one or more signals that indicate the current context of the user device (see Kim, F11, S1120 ‘detecting signal for mode switching’; [0264] ‘the signal for the mode switching [i.e., the mode-switching event is detected automatically without user input ] can be generated in at least one of a case of an input of a mode switching command signal, a case that a current terminal location belongs to a specific place corresponding to the second mode, a case that a current hour belongs to a specific time corresponding to the second mode, a case of transceiving data with a counterpart terminal corresponding to the second mode and a case of an access to a specific network corresponding to the second mode.’ ).
 		It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Kim into the system of Khan such that wherein detecting the mode-switching event includes detecting one or more signals that indicate the current context of the user device.  Khan teaches "systems for facilitating proximity-based social networking, wherein a user can select one of multiple modes for controlling information sharing (see Khan, [0065]). Therefore, Kim’s teaching could enhance the system of Khan, because Kim teaches the mode-switching event is detected automatically without user input (see Kim, [0264]).
Referring to claim 4:
Khan and Kim further disclose:
           a peripheral device of the user device (see Khan, [0083] ‘GPS’ ‘sensors’).
Referring to claim 14:

           the plurality of context profiles is stored on a first electronic device of the one or more electronic devices (see Khan, fig. 1A, 117 ‘data store’),
           the personal information of the user is stored on a second electronic device of the one or more electronic devices (see Khan, fig. 1A, 120 (user devices)), and 
          the second electronic device is distinct from the first electronic device (see Khan, fig. 1A).
Referring to claim 15:
 	Khan and Kim further disclose:
           in accordance with a determination that the active context profile for the user device is a second context profile, forgoing sharing the personal information of the user with the first set of third parties (see Khan, [0035] ‘a user may create a social profile [i.e., the first context profile ] (e.g., including indications of casual friends), a work profile [i.e., the second context profile ] (e.g., including indications of work colleagues),… The user can then become visible with respect to one or more selected profiles, such that only members of the selected profiles will obtain proximity-based information about the user.’).

7.	Claims 5, 7-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. 2011/0238755 A1), in view of Kim et al. (U.S. 2012/0159139 A1), further in view of Hall (U.S. 2013/0240618 A1), hereinafter “Hall”.
Referring to claim 5:
i.	Khan and Kim do not explicitly disclose:
           wherein the personal information of the user is a limited set of information that is identified in the first context profile of the plurality of context profiles.
ii.	Hall discloses wherein the personal information of the user is a limited set of information that is identified in the first context profile of the plurality of context profiles (see Hall, [0188] ‘a user may wish to share different types of information with different parties (e.g., a user may wish to share only work contact information at a work-related event but may wish to share only personal contact information at a hobby-related event, a user may wish to never share the user's cellular phone number, a user may wish to personally approve every data transfer, etc.)’) 

Referring to claim 7:
Khan, Kim, and Hall further disclose:
           the first context profile of the plurality of context profiles includes a set of one or more subject areas pertinent to the first context profile; and the at least one additional third party is associated with at least one subject area of the set of one or more subject areas pertinent to the first content profile (see Hall, [0188] ‘a user may wish to share different types of information with different parties (e.g., a user may wish to share only work contact information at a work-related event but may wish to share only personal contact information at a hobby-related event, a user may wish to never share the user's cellular phone number, a user may wish to personally approve every data transfer, etc.)’).
            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Hall into the system of Khan such that the context profile including one or more subject areas.  Khan teaches a system for facilitating proximity-based social networking, wherein a user can select one of multiple modes for controlling information sharing (see Khan, [0065]). Therefore, Hall’s teaching could enhance the system of Khan, because Hall teaches “A user may wish to provide various different sub-sets of information based on various appropriate parameters.” (see Hall, [0188]).
Referring to claim 8:
Khan, Kim, and Hall further disclose:
           wherein the set of one or more subject areas pertinent to the first context profile include at least one of a category of goods that are relevant to the first context profile or a category of services that are relevant to the first context profile (see Khan, merchants (or other users).’).
Referring to claims 9-10:
Khan, Kim, and Hall further disclose:
          the first context profile of the plurality of context profiles includes a second set of one or more permissions identifying a second set of third parties that are permitted to contact the user when the first context profile is active; in response to detecting the mode-switching event, performing the permission expansion for the first context profile includes receiving, in accordance with an expanded version of the second set of one or more permissions, information from a second expanded set of third parties that includes the second set of third parties and at least one additional third party, wherein the at least one additional third party is associated with at least one subject area of the set of one or more subject areas pertinent to the first content profile (see Hall, [0188] ‘a user may wish to share only work contact information [i.e., permitted to contact, and how to contact ] at a work-related event but may wish to share only personal contact information [i.e., permitted to contact, and how to contact ] at a hobby-related event,’).
            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Hall into the system of Khan for identifying a second set of third parties that are permitted to contact.  Khan teaches a system for facilitating proximity-based social networking, wherein a user can select one of multiple modes for controlling information sharing (see Khan, [0065]). Therefore, Hall’s teaching could enhance the system of Khan, because Hall teaches “A user may wish to provide various different sub-sets of information based on various appropriate parameters.” (see Hall, [0188]).
Referring to claim 13:
Khan, Kim, and Hall further disclose:
           receiving information from the second set of third parties in accordance with an expanded version of the third set of one or more permissions (see Khan, [0131] ‘a user may elect to receive information about social contacts on a city-wide basis and information about business contacts on a local (e.g., 500 meter) basis.). 

s 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. 2011/0238755 A1), in view of Kim et al. (U.S. 2012/0159139 A1), further in view of Hall (U.S. 2013/0240618 A1), further in view of Laurila et al. (U.S. 2009/0080404 A1), hereinafter “Laurila”.
Referring to claims 11, 12:
i.	Khan, Kim, and Hall do not explicitly disclose:
           a first subset of permissions identifying times when the first set of third parties are permitted to contact the user; and 
          a second subset of permissions identifying communication types that the first subset of third parties are permitted to use to contact the user.
ii.	Laurila discloses:
           a first subset of permissions identifying times when the first set of third parties are permitted to contact the user (see Laurila, [0003] ‘a user may be enabled to define own usage profiles [i.e., a user defiled usage profile is corresponding to a user profile ].’; [0072] ‘select the profile “meeting [i.e., during the meeting time ]” as the active profile’); and 
          a second subset of permissions identifying communication types that the first subset of third parties are permitted to use to contact the user (see Laurila, [0072] ‘that the profile "meeting" is associated to a presence for SMS, MMS and email only [i.e., SMS, MMS, and email are permitted communication types, other types of communications, such as phone calls, are not permitted during meeting time ] and that SMS is the preferred type of communication.’).
iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Laurila into the system of Khan such that the permissions identifying the time, and identifying communication types.  Khan teaches a system for facilitating proximity-based social networking, wherein a user can select one of multiple modes for controlling information sharing (see Khan, [0065]). Therefore, Laurila’s teaching could enhance the system of Khan, because Laurila teaches “using the indication of the active profile as a criterion for an operation in the network element.” (see Laurila,[0005]).

s 6  are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. 2011/0238755 A1), in view of Kim et al. (U.S. 2012/0159139 A1), further in view of Hall (U.S. 2013/0240618 A1), further in view of Wilson (U.S. 2011/0030067 A1).
Referring to claim 6:
i.	Khan, Kim, and Hall do not explicitly disclose:
           wherein the permission expansion for the first context profile includes sharing additional personal information of the user with the first set of third parties in accordance with an expanded version of the limited set of information that is identified in the first context profile of the plurality of content profiles.
ii.	Wilson discloses wherein the permission expansion for the first context profile includes sharing additional personal information of the user with the first set of third parties in accordance with an expanded version of the limited set of information that is identified in the first context profile of the plurality of content profiles (see Wilson, [0051] ‘In a situation where the request indicates that an increased level of personal information sharing has been requested, controlling module 130 expands the ability of applications 140 to share personal information.  Such an expansion can increase the types or classes of personal information which are shared [i.e., the permission expansion… sharing additional personal information of the user ], or the expansion can be a complete grant of permission for applications 140 to share any and all personal information.’.
iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Wilson into the system of Khan such the permission expansion for the first context profile includes sharing additional personal information of the user with the first set of third parties in accordance with an expanded version of the limited set of information that is identified in the first context profile of the plurality of content profiles.  Khan teaches a system for facilitating proximity-based social networking, wherein a user can select one of multiple modes for controlling information sharing (see Khan, [0065]). Therefore, Wilson’s teaching could enhance the system of Khan, because Wilson’s teaching of increasing the . 

Response to Arguments
10.	Applicant’s response file don December 7, 2020 have been considered.  However, they are not persuasive.
(a)	Applicant submits:
“But Khan’s “friends,” and “friends of friends,” do not correspond to the claimed “third parties [that] include merchants, advertisers, or service providers,” added to the independent claims.” (see page 11, 2nd par)
Examiner maintains:
Khan discloses in [0035] ‘a user may create a social profile (e.g., including indications of casual friends)… a work profile…an interested-based profile…a location-based profile  …The user can then become visible with respect to one or more selected profiles, such that only members of the selected profiles [i.e., a first set of third parties ] will obtain proximity-based information about the user [i.e., the personal information of the user ].’; [0021] ‘The transaction manager 114 facilitates proximity-based transactions between users and merchants (or other users) [i.e., a transaction between a user and  a merchant/another user ].’; [0173] ‘the merchant is a user [i.e., where the first party include merchants, advertisers, or service providers ] of PSN 100’; [0210] ‘peer-to-peer’.
Therefore, the reference disclose “third parties include merchants, advertisers, or service providers”, as claimed.
(b)	Applicant submits:
“Khan’s “sharing [of] personal information [i.e., Khan’s proximity-based information about the user],.. with the first set of third parties” is not “in response to receiving a request from the first set of third parties to access or use the personal information of the user,” as recited in amended claim 1.” (see page 11, 3rd par)
Examiner maintains:
Khan discloses in [0157] ‘the process (or a similar one) may execute in an on-demand manner, such as in response to a user request to view feeds.’; [0188] ‘an event handler that responds to transaction related events, such as… an indication that a user wishes to engage [i.e., in response to receiving a request from the first set of third parties to access or use the personal information of the user ] in a transaction opportunity,’.
Therefore, the reference disclose “in response to receiving a request from the first set of third parties to access or use the personal information of the user,”, as claimed.
(c)	Applicant submits:
“Further, it would not have been obvious to one of ordinary skill in the art to modify Khan such that a user’s proximity-based information is provided to “retailers, advertisers, or service providers,” because Khan concerns “proximity-based social networking ... [that] provides a user with relevant information based on his proximity to other users of his social and other networks,”2 not retailers, advertisers, or service providers.” (see page 12, 2nd par)
Examiner maintains:
Khan discloses in [0035] ‘a user may create a social profile (e.g., including indications of casual friends)… a work profile…an interested-based profile…a location-based profile  …The user can then become visible with respect to one or more selected profiles, such that only members of the selected profiles [i.e., a first set of third parties ] will obtain proximity-based information about the user [i.e., the personal information of the user ].’; [0021] ‘The transaction manager 114 facilitates proximity-based transactions between users and merchants (or other users) [i.e., a transaction between a user and  a merchant/another user ].’; [0173] ‘the merchant is a user [i.e., where the first party include merchants, advertisers, or service providers ] of PSN 100’; [0210] ‘peer-to-peer’.
Therefore, the reference disclose “third parties include merchants, advertisers, or service providers”, as claimed.
(d)	Applicant submits:
“Here again, the sharing of personal information of Khan’s user with the first set of third parties is not “in response to receiving a request from the first set of third parties to access or use the personal information of the use,” as recited in amended claim 1.” (see page 12, 3rd par)
Examiner maintains:
Khan discloses in [0157] ‘the process (or a similar one) may execute in an on-demand manner, such as in response to a user request to view feeds.’; [0188] ‘an event a user wishes to engage [i.e., in response to receiving a request from the first set of third parties to access or use the personal information of the user ] in a transaction opportunity,’.
Therefore, the reference disclose “in response to receiving a request from the first set of third parties to access or use the personal information of the user,”, as claimed. 

Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Skeen; Wayne Donald Maddock et al. (US 20150120767 A1) disclose venue-related multi-media management, streaming, online ticketing, and electronic commerce techniques implemented via computer networks and mobile devices;
(b)	Burroughs; Brandon S. et al. (US 20130245966 A1) disclose user experience;
(c)	Rand; James S. (US 20160036962 A1) disclose  unified communications system and method; 
(d)	Wu; Wai et al. (US 7023979 B1) disclose Telephony control system with intelligent call routing.

 12.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492

/TAE K KIM/Primary Examiner, Art Unit 2492